[Cite as State v. Morton, 2022-Ohio-2358.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 110946
                 v.                                :

JEREMIAH D. MORTON,                                :

                 Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: July 7, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                               Case No. CR-19-636658-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Tasha L. Forchione, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Jonathan Sidney, Assistant Public Defender, for
                 appellant.

EILEEN A. GALLAGHER, J.:

                   Defendant-appellant Jeremiah Morton appeals the denial of his

petition for postconviction relief. He contends that the trial court erred in denying
his petition without making findings of fact and conclusions of law. For the reasons

that follow, we reverse the trial court and remand for further proceedings.

Procedural History and Factual Background

               In 2019, following a jury trial, Morton was convicted of four counts of

rape, one count of kidnapping with a sexual motivation specification and one count

of aggravated burglary. He was sentenced to 20 years in prison. Morton appealed

his convictions, arguing that he was denied the effective assistance of trial counsel

because trial counsel (1) failed to object to various alleged acts of prosecutorial

misconduct, attempts to inflame the jury and misstatements of law and facts during

closing argument and (2) failed to properly cross-examine the state’s witnesses. He

also argued that the cumulative effect of the errors at trial deprived him of a fair trial.

This court affirmed his convictions. State v. Morton, 8th Dist. Cuyahoga No.

109200, 2021-Ohio-581, appeal not accepted, 164 Ohio St.3d 1403, 2021-Ohio-

2742, 172 N.E.3d 169. Although we recognize that Morton’s convictions were

affirmed, the petition for postconviction relief is a separate proceeding that needs to

be addressed separately.

               On December 23, 2020, while his direct appeal was pending, Morton

electronically filed a petition for postconviction relief in which he argued that he was

denied “his Fourteenth Amendment right to due process” and the effective

assistance of trial counsel because, although his trial counsel repeatedly referenced

the body camera footage during the trial, trial counsel failed to show that body

camera footage to the jury. Morton claimed that the body camera footage would
have “impeached [the victim’s] account of what had occurred,” “undermined the

reliability of her account” and showed the jury that “the police * * * planted the seed

that [Morton] raped the victim and * * * coerced her into saying she was raped.” In

support of his claims, Morton cited to the trial transcript. He did not submit any

affidavits, the body camera footage or any other evidence in support of his petition.

               The petition was captioned for the criminal case in the Cuyahoga

County Court of Common Pleas, i.e., Cuyahoga C.P. Case No. CR-19-636658-A (the

“criminal case” or “CR-19-636658-A”) and was submitted for electronic filing (“e-

filing”), accepted for filing but was docketed under the case number for the pending

appeal in this court — Appeal No. 109200, not the case number reflected in the

caption.   The state received a service copy on petition on December 23, 2020,

through the court’s e-filing system.1

               On December 26, 2020, Morton filed a “request for leave to file

petition for postconviction relief” with the trial court, asserting that when filing the

petition for postconviction relief using the court’s e-filing system, “[t]he incorrect

case number was filed [sic] and the [p]etition was filed under the [a]ppellate case

number rather than the criminal case” and “was not received on the correct docket.”

Morton indicated that he had been “notified by the Clerk of Courts” of the error2 and

was “now requesting leave to file the petition on the correct docket.”


      1 The Cuyahoga County Court of Common Pleas and this court use the   same e-filing
system.

      2 The Cuyahoga County Court of Common Pleas and this court have the same clerk
of courts. It is unclear from the record how or when the clerk of courts notified Morton
               Contemporaneous to the filing of the request for leave to plead,

Morton electronically refiled the petition for postconviction relief that had been

previously e-filed and docketed on December 23, 2020 under Appeal No. 109200.

On January 6, 2021, the trial court granted Morton’s motion for leave to refile the

petition for postconviction relief.

               A week later, the state filed a “motion for leave to file instanter state’s

motion to dismiss petition for postconviction relief” along with proposed findings of

facts and conclusions of law. The state argued that Morton’s petition should be

dismissed without a hearing because it was untimely under R.C. 2953.21(A)(2) and

did not “prove a substantive claim for relief.” The trial court granted the state’s

motion for leave. On February 28, 2021, Morton filed a response to the state’s

motion. In his response, Morton reiterated his arguments that use of the body

camera footage at trial would have “cast reasonable doubt” on the victim’s trial

testimony and provided “video evidence of police coercion” of the victim and that

trial counsel’s failure to “play the video for the jury” violated Morton’s “due process

rights.”

               On October 1, 2021, the trial court summarily “denied” Morton’s

petition for postconviction relief.

               Morton appealed, raising the following sole assignment of error for

review:



of the error. There is nothing in the record before us as to the mechanics of the e-filing
process.
       The trial court erred in dismissing Mr. Morton’s petition for post-
       conviction relief without filing any findings of fact or conclusions of law
       with respect to the dismissal.

Law and Analysis

                In his sole assignment of error, Morton argues that the trial court

erred in denying his “timely” petition for postconviction relief without “mak[ing]

and fil[ing] findings of fact and conclusions of law” explaining why it denied the

petition, as required by R.C. 2953.21(D).

                Former R.C. 2953.21(A)(1)(a)3 provides, in relevant part:

       Any person who has been convicted of a criminal offense or adjudicated
       a delinquent child and who claims that there was such a denial or
       infringement of the person’s rights as to render the judgment void or
       voidable under the Ohio Constitution or the Constitution of the United
       States * * * may file a petition in the court that imposed sentence,
       stating the grounds for relief relied upon, and asking the court to vacate
       or set aside the judgment or sentence or to grant other appropriate
       relief. The petitioner may file a supporting affidavit and other
       documentary evidence in support of the claim for relief.

                Where, as here, a conviction is appealed, a petition for postconviction

relief must be filed within 365 days after the trial transcript is filed with the appellate

court in the direct appeal unless an exception applies. Former R.C. 2953.21(A)(2)

provides, in relevant part:

       Except as otherwise provided in section 2953.23 of the Revised Code, a
       petition under division (A)(1) of this section shall be filed no later than
       three hundred sixty-five days after the date on which the trial transcript
       is filed in the court of appeals in the direct appeal of the judgment of
       conviction or adjudication * * * [.]



       3  R.C. 2953.21 was revised and renumbered effective April 12, 2021 — after the
filing of Morton’s petition. Accordingly, we reference the prior version of the statute here.
See also R.C. 2953.23(A) (“a court may not entertain a petition filed after the

expiration of the period prescribed in [R.C. 2353.21(A)]” unless one of the

exceptions set forth in R.C.2953.23(A)(1) or (2) applies).

               R.C. 2953.21(D) states that “[i]f the court dismisses the petition, it

shall make and file findings of fact and conclusions of law with respect to such

dismissal.” See also R.C. 2953.21(H) (“If the court does not find grounds for

granting relief, it shall make and file findings of fact and conclusions of law and shall

enter judgment denying relief on the petition.”). However, a trial court has “no legal

duty” to issue findings of fact and conclusions of law when dismissing or denying an

untimely petition for postconviction relief. See State v. Atahiya, 8th Dist. Cuyahoga

No. 109726, 2021-Ohio-1488, ¶ 25; State ex rel. Harris v. Sutula, 8th Dist. Cuyahoga

No. 107662, 2018-Ohio-5045, ¶ 9, citing State ex rel. Kimbrough v. Greene, 98 Ohio

St.3d 116, 2002-Ohio-7042, 781 N.E.2d 155, ¶ 6, and State ex rel. Dillon v. Cottrill,

145 Ohio St.3d 264, 2016-Ohio-626, 48 N.E.3d 552, ¶ 5.

               The timeliness requirement of R.C. 2953.21 is jurisdictional. State v.

Robinson, 8th Dist. Cuyahoga No. 109159, 2020-Ohio-4470, ¶ 13; State v. Jackson,

8th Dist. Cuyahoga No. 100048, 2014-Ohio-1514, ¶ 19. Therefore, a trial court does

not have jurisdiction to entertain an untimely filed petition for postconviction relief

that   does   not    meet    the   exceptions    set   forth   in   R.C.    2953.23(A).

State v. Medina, 8th Dist. Cuyahoga No. 110726, 2022-Ohio-1070, ¶ 11-14; State v.

Kleyman, 8th Dist. Cuyahoga No. 93896, 2010-Ohio-3612, ¶ 35.
                Morton does not contend that an exception set forth in R.C.

2953.23(A) applies. Accordingly, the only issue in this case is whether Morton’s

petition was timely under former R.C. 2953.21(A).

                In this case, the transcript was filed in Morton’s direct appeal on

December 24, 2019. The filing of Morton’s petition for postconviction relief was

docketed on December 23, 2020 in the appeal, Appeal No. 109200, and on

December 26, 2020 in the criminal case, CR-19-636658-A. Actions undertaken

unilaterally by the clerk of court.

                Morton argues that his petition was timely filed because it was filed

on December 23, 2020, 365 days after the transcript was filed in his direct appeal,4

and that the trial court was, therefore, required to issue findings of fact and

conclusions of law under R.C. 2953.21(D) explaining why it denied his petition.

Morton contends that the “timeliness requirement” under former R.C.

2953.21(A)(2) requires only “the petition ‘shall be filed’ within [365 days] from filing

of the record — without specification in that subsection as to where it must be filed

to be considered timely.” He further contends that the “initial[] inadvertent[]

fil[ing]” of his petition into his “appellate case file” did not preclude the trial court

from considering his petition because the trial court thereafter granted his request

“to re-file the petition that had been previously filed on December 23 into the correct

docket.”




      4   2020 was a leap year.
                In response, the state asserts that former R.C. 2953.21(A)(2) read in

conjunction with former R.C. 2953.21(A)(1)(a) requires that a petition for

postconviction relief be filed in “the court that imposed sentence” no later than 365

days after the transcript is filed in the direct appeal and that because Morton’s

petition was not filed in the court that imposed sentence, i.e., the trial court, until

December 26, 2020, Morton’s petition for postconviction relief was untimely and

the trial court lacked jurisdiction to consider his petition.

                Neither party has cited any case law addressing the specific situation

presented in this case, i.e., where a petition for postconviction relief was filed 365

days after the transcript was filed in the direct appeal but was docketed under the

wrong case number in the wrong court.

                Following a thorough review of the record, we find that, under the

unique facts and circumstances of this case, Morton’s petition for postconviction

relief was timely filed and that the trial court, therefore, had jurisdiction to consider

his petition.

                As a general matter, we note that courts have held (in the context of

rejecting the prison mailbox rule) that “for purposes of R.C. 2953.21(A)(2), a

postconviction petition is filed when it is filed with the clerk of courts.” See, e.g.,

State v. Smith, 1st Dist. Hamilton No. C-190162, 2020-Ohio-1370, ¶ 11 (citing cases);

see also State v. Williams, 157 Ohio App.3d 374, 377, 811 N.E.2d 561, 2004-Ohio-

2857, ¶ 12 (8th Dist.) (“any document is considered filed when it is filed with the

clerk of court”).
               Morton’s petition was captioned with the correct case number in the

criminal case and electronically filed on December 23, 2020, 365 days after the

transcript was filed in his direct appeal. Both this court and the trial court use the

same e-filing system and have the same clerk of courts. The clerk of courts accepted

Morton’s petition for filing (rather than rejecting it and issuing a notice of rejection)

and docketed it under Appeal No. 109200 — even though it had the caption and case

number for the criminal case in the trial court. The state was served with a copy of

the petition on December 23, 2020. Morton promptly sought leave and refiled the

petition under the correct case number in the trial court upon being notified of the

error. Accordingly, even though the petition was initially submitted for e-filing and

docketed under the wrong case number in the wrong court, we find Morton’s

petition was timely filed with the clerk of courts for purposes of R.C. 2953.21(A) and

that the trial court had jurisdiction to consider his petition. Cf. Perry v. Baskey, 90

Ohio App. 338, 340, 106 N.E.2d 790 (6th Dist.1951) (granting leave to amend

caption of notice of appeal improperly captioned in the court of appeals and

directing clerk of court to refile notice in common pleas court where, “through error

or mistake of counsel,” notice of appeal “was filed in the right church but in the

wrong pew”), aff’d, 158 Ohio St. 151, 107 N.E.2d 328 (1952), paragraph one of the

syllabus (“[W]here a notice of appeal from a judgment of the Court of Common Pleas

to the Court of Appeals is inadvertently captioned ‘In the Court of Appeals’ and is

timely filed with the clerk of courts, who functions as clerk of both such courts and

who places the filing mark of the Court of Appeals on such notice, the Court of
Appeals, on motion, may properly, in the interests of substantial justice and where

no real prejudice is apparent, order the clerk to refile such notice in the Court of

Common Pleas as of the original filing date, and may thereafter proceed to hear and

determine the appeal.”); State v. Hughes, 4th Dist. Scioto No. 1937, 1991 Ohio App.

LEXIS 6487, 4-5 (Dec. 24, 1991) (miscaptioned notice of appeal that was file-

stamped in the court of appeals, rather than in the trial court, did not deprive

appellate court of jurisdiction to hear appeal because “the clerk of each court of

common pleas serves as the clerk for the court of appeals for all appellate cases

originating from courts in that county” and “[w]hen appellant handed his notice of

appeal to the clerk of courts, or one of her deputies, he handed the notice of appeal

to a person who serves both as the clerk of the trial court and the clerk of the

appellate court”); In re Estate of Tague, 33 Ohio App.3d 142, 143-144, 514 N.E.2d

910 (10th Dist.) (accepting properly labelled notice of appeal that was docketed by

clerk of the general division of common pleas court instead of probate division,

reasoning that because “the notice of appeal was clearly labelled as being in the

probate division and bore the proper probate division case number, it was a clerical

error for the clerk of the general division to file and docket the notice of appeal” and

clerk of the probate division had certified the date notice of appeal was filed as the

date it was filed in the general division).

               As Justice Donnelly wrote, in his concurring in judgment only

opinion in State ex rel. Penland v. Dinkelacker 162 Ohio St.3d 59, 2020-Ohio-3774,

164 N.E.3d 336, ¶ 34, as to postconviction petitions that had been lost and were the
subject matter of a mandamus action that was denied, the fact that postconviction

petitions “failed by getting crushed in the cogs of bureaucratic machinery instead of

by rejection on their merits should be just as concerning * * *.”

               The trial court, therefore, erred in denying Morton’s petition for

postconviction relief without issuing findings of fact and conclusions of law. See

R.C. 2953.21(D), (H). Morton’s assignment of error is sustained.

               Judgment reversed and case remanded for further proceedings.

      It is ordered that appellant recover from appellee the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

ANITA LASTER MAYS, J., CONCURS;
SEAN C. GALLAGHER, A.J., DISSENTS (WITH SEPARATE OPINION)


SEAN C. GALLAGHER, A.J., DISSENTING:

               I respectfully dissent.     Morton contends that the “timeliness

requirement” under former R.C. 2953.21(A)(2) requires only that “the petition ‘shall

be filed’ within [365 days] from filing of the record — without specification in that

subsection as to where it must be filed to be considered timely.” However, Morton

did not raise this argument until his reply brief. The sole assigned error in the merit
brief addresses only the lack of findings of facts and conclusions of law, which, as

the majority notes, are unnecessary in this case given the belated nature of the

petition. “Appellate courts generally will not consider a new issue presented for the

first time in a reply brief.” State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-

4034, 19 N.E.3d 900, ¶ 18 (string citing cases); State v. E.T., 2019-Ohio-1204, 134

N.E.3d 741, ¶ 62 (10th Dist.) (string citing cases).

               And even if we discarded our general rule and considered the new

argument presented in the reply brief, preventing the state from presenting a

response to the newly formed argument in violation of State v. Tate, 140 Ohio St.3d

442, 2014-Ohio-3667, 19 N.E.3d 888, ¶ 21, Morton’s argument regarding the lack of

specification as to the proper venue is misplaced. R.C. 2953.21(A) is unambiguous;

a defendant challenging the deprivation of constitutional rights must file their

petition for postconviction relief “in the court that imposed sentence” within the

statutory time period. State v. Gross, 5th Dist. Muskingum No. CT2002-0037,

2003-Ohio-6295, ¶ 20 (“While the statute in subsection (A)(1) grants the right to file

such petition to one convicted of a criminal offense, it fixes the jurisdiction in the

court which imposed sentence.”). As the majority concedes, complete compliance

with R.C. 2953.21(A) is a jurisdictional prerequisite. State v. Robinson, 8th Dist.

Cuyahoga No. 109159, 2020-Ohio-4470, ¶ 13; State v. Jackson, 8th Dist. Cuyahoga

No. 100048, 2014-Ohio-1514, ¶ 19.          “[A] petitioner’s failure to satisfy R.C.

2953.23(A) deprives a trial court of jurisdiction to adjudicate the merits of an

untimely or successive postconviction petition.” State v. Apanovitch, 155 Ohio St.3d
358, 2018-Ohio-4744, 121 N.E.3d 351, ¶ 36; State v. Mitchell, 11th Dist. Portage No.

2019-P-0105, 2020-Ohio-3417, ¶ 62.

               If the petition for postconviction relief is not timely filed in the court

that imposed sentence, that court is without jurisdiction to consider the merits of

the petition or to grant additional time to file the petition. See Apanovitch. On this

point alone, the trial court did not err.

               Instead of adhering to the unambiguous statutory language and the

arguments presented for our review, the majority carves an exception to the

jurisdictional prohibition, claiming that filing the petition in the wrong case is not

fatal. There is no evidence, much less any argument from Morton, that the clerk of

courts mis-docketed the petition. Instead, Morton concedes that the incorrect case

number was used to electronically file (“E-file”) the petition, although the document

was captioned correctly. In other words, the petition was correctly docketed under

the wrong case number, a case number provided by Morton to the clerk of courts.

According to Morton in his motion for leave to file the belated petition, “On

December 23, 2020, Petitioner filed his Petition for Post Conviction Relief through

the electronic e-filing system. The incorrect case number was filed and the Petition

was filed under the Appellate case rather than the criminal case.” (Emphasis added.)

               Morton did not claim that the clerk of courts incorrectly docketed his

petition in the appellate case number, but instead conceded that he filed the petition

in the appellate case number in error and that he “was notified by the Clerk of

Courts” of the need to file the petition on the correct docket. According to the time
stamp on the incorrect filing, however, Morton filed his petition in the appellate case

number at 21:57 on December 23, 2020. Under Loc.R. 39.0(F)(3) of the Court of

Common Pleas of Cuyahoga County, General Division, parties are on notice that “the

clerk will perform a clerk review of the submission during normal business hours

and will either accept or reject the submission.” Unlike the general division’s rule,

Eighth District Loc.R. 13.1(B)(1) governing the appellate E-filing system does not

provide the clerk any authority to reject filed documents containing discrepancies in

the case numbers. Although our Loc.R. 13.1(B)(3) permits the use of a nunc pro tunc

for E-file user errors as ordered by this court, the common pleas court’s local rule

does not contain the same provision. Morton did not invoke the rule to save his

untimely filing, even if that could apply as between the different divisions of the clerk

of courts subject to the differing local rules between the two courts.

               Contrary to the majority’s assertion otherwise, neither of the Local

Rules pertaining to E-filing includes a requirement to immediately notify counsel of

the filing mistake on a document filed after hours on the brink of the jurisdictional

deadline. There is nothing the clerk of courts could have done to save the filing

deadline on Morton’s behalf, and more importantly, Morton conceded that the clerk

of courts in fact notified him of the discrepancy, which could only have occurred the

day following the erroneous filing. In reviewing the calendar for December 2020,

the filing deadline on the 23d was a Wednesday, with the following Thursday being

the only day the clerk of courts was open during regular business hours given the

holiday and upcoming weekend. Morton filed his petition with the trial court on the
morning of Saturday the 26th, notifying the trial court that the clerk had alerted

Morton’s counsel to the error. Despite having no local appellate rule requiring it to

do so, the clerk of courts appeared to have undertaken an extraordinary effort to

assist Morton and promptly notified Morton of the issues with his filing the next day

of regular business hours. At that point, the deadline had already passed so that

advisement was of no value.

               Even if we discarded all limits to our judicial review and presumed

that there was a technical issue with the general division’s E-file system that caused

the document to be docketed in the wrong case number though initiated in the

correct one, by rule those failures, “whether the fault of the system or otherwise,”

cannot extend jurisdictional deadlines. Loc.R. 39.0(H)(3)(a). All parties using the

court’s E-file system are aware of this limitation.

               It is undisputed that the petition was not timely filed “with the court

that imposed sentence.”      R.C. 2953.21(A).     It has long been held that filing

jurisdictional documents in the wrong court does not preserve the claim. Nibert v.

Ohio Dept. of Rehab. & Corr., 84 Ohio St.3d 100, 100, 1998-Ohio-506, 702 N.E.2d

70, syllabus (filing the administrative appeal in the wrong county court did not

preserve the claim since the filing in the correct court was untimely at the time the

mistake was realized).     When a right is conferred by statute that requires a

jurisdictional filing, that right can “only be perfected in the mode prescribed by that

statute.” Hartsock v. Chrysler Corp., 44 Ohio St.3d 171, 174, 541 N.E.2d 1037

(1989); Kimble Clay & Limestone v. McAvoy, 59 Ohio St.2d 94, 99, 391 N.E.2d 1030
(1979) (“The party who seeks to exercise this right must comply with whatever terms

the statutes of the state impose upon him as conditions to its enjoyment.”), citing

Am. Restaurant & Lunch Co. v. Glander, 147 Ohio St. 147, 150, 70 N.E. 2d 93 (1946);

Orr v. Harris, 8th Dist. Cuyahoga No. 107658, 2018-Ohio-4798, ¶ 8 (R.C. 2725.03

requires a writ of habeas corpus to be filed in the county in which the institution is

located, and erroneously filing in the wrong court is fatal and cannot be corrected

through transferring the time-sensitive filing). In this case, the legislature requires

the petition for postconviction relief to be filed in the court that imposed the

sentence, not with the appellate court. See Thompson v. Knobeloch, 10th Dist.

Franklin No. 16AP-809, 2017-Ohio-66, ¶ 2 (filing notice of appeal with the appellate

court instead of the trial court deprives the appellate court of jurisdiction to review

the assigned errors).

               Further, even if I were inclined to tread new ground by creating an

exception contrary to the unambiguous jurisdictional requirement under R.C.

2953.21(A) given the combined nature of the clerk of courts as between the common

pleas court and the appellate court, this would not be the case. Morton’s petition for

postconviction relief asserts a single claim of ineffective assistance of counsel based

on defense counsel’s failure to show the jury a video that was repeatedly referenced

at trial. Morton has not explained in his untimely petition how review of the actual

video was necessary to prosecuting that ineffective-assistance-of-counsel claim in

the direct appeal. See State v. Cole, 2 Ohio St.3d 112, 114, 443 N.E.2d 169 (1982)

(res judicata precludes relief under a petition for postconviction relief unless the
defendant can demonstrate that the ineffective-assistance-of-counsel claim solely

depends on evidence outside of the record). In State v. Morton, 8th Dist. Cuyahoga

No. 109200, 2021-Ohio-581, ¶ 12, the assigned errors included a claim of ineffective

assistance of counsel relating to the handling of the trial, which could have included

his latest claim. State v. Lentz, 70 Ohio St.3d 527, 529, 639 N.E.2d 784 (1994). He

is precluded from raising this claim anew in the petition for postconviction relief

since he could have included that argument within his direct appeal. See, e.g., State

v. Grate, 164 Ohio St.3d 9, 2020-Ohio-5584, 172 N.E.3d 8, ¶ 147 (overruling

defendant’s claim that counsel failed to present evidence in the direct appeal of

defendant’s conviction); State v. Jones, 8th Dist. Cuyahoga No. 102260, 2016-Ohio-

688, ¶ 25 (overruling ineffective-assistance-of-counsel claim challenging the failure

to introduce mitigating evidence in a direct appeal from the conviction).

               There is no need to upend unambiguous jurisdictional limitations

based on analysis not subjected to the crucible of advocacy and in a case that has not

presented a basis to survive a summary disposition. For the foregoing reasons, I

respectfully dissent.